Citation Nr: 0209018	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for small cell squamous 
cancer of the sinuses.

2.  Entitlement to service connection for a circulatory 
disorder secondary to small cell squamous cancer of the 
sinuses.

3.  Entitlement to service connection for weakness of the 
lower extremities
secondary to small cell squamous cancer of the sinuses.

4.  Entitlement to service connection for a sleep disorder 
secondary to small cell squamous cancer of the sinuses.

5.  Entitlement to service connection for impaired sight 
secondary to small cell squamous cancer of the sinuses.

6.  Entitlement to service connection for hearing loss 
secondary to small cell squamous cancer of the sinuses.

REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant, his wife and C.L. 



INTRODUCTION

The veteran had active service from February 1966 to February 
1969, including over 19 months duty in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and February 1995 decisions 
made by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for small cell squamous cancer of the sinuses and 
for a circulatory disorder, weakness of the lower 
extremities, a sleep disorder, impaired sight and hearing 
loss secondary to small cell squamous cancer.  

These issues were denied by the Board in a decision in 
October 1996. The veteran appealed this decision to the 
United States Court of Veterans Appeals (Court) (now the 
United States Court of Appeals for Veterans Claims). In March 
1998, the Court vacated the October 1996 decision by the 
Board and remanded the case for compliance with 38 U.S.C.A. 
§ 5107. 




CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that while serving in Vietnam he was 
exposed to herbicides which were sprayed in the area 
surrounding where he was stationed. This exposure, the 
veteran maintains, led to his developing cancer of the 
sphenoid sinus. The veteran further contends that that 
condition and the subsequent treatment of that condition 
through radiation and chemotherapy caused several other 
medical disorders.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era and was exposed to herbicide agents used in 
Vietnam.

2.  A causal connection between the veteran's small cell 
squamous cancer of the sinuses and exposure to herbicide 
agents during Vietnam is demonstrated.

3.  A relationship does exist between small cell squamous 
cancer of the sinuses and a circulatory disorder, weakness of 
the lower extremities, a sleep disorder, impaired sight and 
hearing loss.


CONCLUSIONS OF LAW

1.  Small cell squamous cancer of the sinuses was incurred as 
a result of exposure to herbicide agents in Vietnam during 
the Vietnam era, and thus may be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307(a), 3.309(e) (2001).

2.  Service connection for a circulatory disorder, weakness 
of the lower extremities, a sleep disorder, impaired sight 
and hearing loss on a secondary basis is warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The RO also specifically 
addressed the applicability of the VCAA to this case by 
correspondence dated in May 2001 and obtained a medical 
opinion from a VA physician that same month. Voluminous 
medical records concerning the veteran's medical condition 
have been added to the record since the October 1996 Board 
decision. The Board finds that further development is not 
warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

The record includes statements dated in May 2001 provided by 
David L. Graham, M.D., and a VA physician. Dr. Graham, the 
veteran's treating physician, indicated that he was very 
comfortable in saying that the likelihood of his Agent Orange 
exposure having some etiologic influence on his squamous cell 
carcinoma of the sinus was strong. The VA physician, based on 
his review of the c-file, concluded that the veteran's 
disability was service-connected based his exposure to Agent 
Orange or other herbicides as a Vietnam veteran. The Board 
finds that the opinions given by these two physicians provide 
a more than sufficient basis to grant service connection for 
squamous cell carcinoma of the sinuses. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.307(a), 
3.309(e).

With respect to the conditions claimed as being secondary to 
squamous cell carcinoma of the sinus, a VA physician in 
August 2000 discussed the possibility of such relationships. 
Given the pervasiveness of the veteran's carcinoma of the 
sinus and extensive treatment he has received, the Board 
finds it as least as likely as not that a circulatory 
disorder, weakness of the lower extremities, a sleep 
disorder, impaired sight and hearing loss, if existent, are 
related, at least to some degree, to the carcinoma. Further 
development to ascertain the extent of the relationship 
between the carcinoma of the sinuses and each of these 
disabilities is not appropriate in view of the severity of 
the veteran's medical status. Accordingly, again resolving 
the benefit of the doubt in the veteran's favor, service 
connection for the disabilities claimed on a secondary basis 
is in order. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 



ORDER

Entitlement to service connection for small cell squamous 
cancer of the sinuses, a circulatory disorder, weakness of 
the lower extremities, a sleep disorder, impaired sight and 
hearing loss is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  






In the meanwhile, please note these important corrections to 
the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

